Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations stating:
“a step of forming an assembly by placing bonding faces of the substrate of interest and of the handle substrate into contact with one another via a bonding layer made of a thermoplastic polymer having a glass transition temperature”, 
“a step of treating the formed assembly at a treatment temperature that exceeds the glass transition temperature of the thermoplastic polymer”,
“a step of producing, at the bonding face of one of either the substrate of interest or the handle substrate, a central cavity surrounded by a peripheral ring having an upper level and a lower level, the peripheral ring being made of a material that is rigid at the treatment temperature”, and
“a step of forming a layer of said thermoplastic polymer the bonding layer, said layer filling the central cavity once the assembly has been formed”.
Priewasser (U.S. Pub. No. 2014/0084423 A1) teaches a circular recess 12 formed on the front side of the base 11 is filled with a sheet member as an unevenness absorbing member 14 (¶¶ 0034-0035) and an adhesive layer 20 is provided on the annular peripheral projections 13 of the base 11 of the protective member 10, and a step of treating a portion of the assembly at a treatment temperature that exceeds the glass transition temperature of the thermoplastic resin (¶ 0035: liquid resin cured to form 14 in recess 12).  
Priewasser is silent to the bonding properties of the unevenness absorbing member, or of treating the formed assembly at the treatment temperature.
Ohya et al. (PG Pub. No. US 2002/0127821 A1) teaches a substrate thinning process (similar to Priewasser), wherein a circuit surface of substrate of interest (similar to 1a of Priewasser) is bonded to a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BRIAN TURNER/Examiner, Art Unit 2894